DETAILED ACTION

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-24 are allowed.
Applicant’s remarks regarding currently pending independent claims 1, 11, 12, 13, 23  and 24 appears to overcome the rejection, and the arguments have been considered are persuasive.
However, upon further review and search, main Claims 1, 11-13, 23 and 24, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 1, 11-13, 23 and 24, which are similar in scope. 
Specifically, claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1, [i.e. “a detector configured to detect that the document sheet has been placed on the document tray; a display device configured to display an object for setting the thickness of the document sheet when the detector detects that the document sheet has been placed on the document tray; a sheet conveyance controller configured to cause a conveyor to convey the document sheet based on information about the thickness that is set by the object displayed by the display device; and a reader configured to read an image of the document sheet conveyed by the conveyor, wherein the image processing apparatus receives a setting as to whether a screen for setting the thickness of the document sheet is to be displayed when the detector detects that the document sheet has been placed”.
Further, Main Claims 11-13, 23 and 24, contains the same language resulting in indication of allowable subject matter as claim 1. Therefore the reasons for indicating allowable subject matter of claims 11-13, 23 and 24, are the same as claim 1, above.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of main claims. Claims 2-10 and 14-22, which depend from base claims 1, and 13, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472.  The examiner can normally be reached on 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677